DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Li (6,955,986) in view of Lee (2005/0031786).
Li teaches a stack comprising:
- a substrate having an oxide surface, see Fig. 1 and related text, wherein 108 is silicon oxide (col 4, lines 20-35), and
- a tungsten initiation layer and a tungsten containing film – see 114, which is a barrier layer and operably includes W, WN and WC (col 5, lines 1-24), thereby the tungsten containing film comprises WN and WC deposited over W (initiation layer).
	The teachings do not include a boron layer, but Lee teaches that prior to depositing a tungsten layer when using a sequential deposition process to form a tungsten layer [0012].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the boron layer of Lee in the film stack of Li as per Lee the deposition of a thin layer of boron assists in the application of a tungsten containing compound in further process steps – it is further noted that Li teaches the deposition of the tungsten containing layers by sequential deposition (i.e. ALD).
	Regarding claims 2 and 3, Lee teaches a boron layer thickness of about 3-10 A [0077] thereby overlapping and making obvious the claimed ranges.
	Regarding claims 4-6 and 15, the total layer thickness is between 3 -50 Angstroms thereby overlapping the claimed tungsten initiation layer range.  Li teaches W as compared to WN and WC, thereby teaching “pure” W.
	Regarding claim 7, the entirety of the “tungsten containing film” as claimed is held to encompass 	the layers 112, 114, 116 and 118 – as per Li the total thickness is as required, see particularly the copper gap fill which is carried out to a thickness “as 
	Regarding claims 8 and 14, as per above, the layer includes WN.
	Regarding claims 9 and 16, as per above, the boron seed layer is 3-10A and the total thickness of the W/WN and WC layer is 3-50 A, therefore an operable boron seed plus tungsten initiation layer per the instant claim is within the range as claimed and would have been obvious thicknesses of the claimed layers.
	Regarding claim 11, the substrate comprises silicon (Background).
	Regarding claim 12, the oxide is silicon oxide as per above.
	Regarding claim 13, all elements of the claim are met as per the claims above, including claims 1, 2, and 6.
 
Claims 1 -17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (2005/0031786) in view of Chen (2014/0011358).
Lee teaches a stack comprising:
- a semiconductor substrate 401, see Figs. 3C and 4C and related text, not explicitly teaching an oxide surface, 
- a boron seed layer on the surface 407 [0076-79], 
- a tungsten initiation layer on the boron seed layer as part of 407, see [0026-30], 

Vercammen teaches that an operable semiconductor substrate on which a CVD tungsten layer is deposited for forming devices includes a silicon oxide surface [0002].
It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the silicon oxide surface of Vercammen in the stack of Lee as Lee teaches a tungsten layer deposited on a semiconductor substrate to form a device but is silent on the composition of the substrate and Vercammen teaches that such a substrate operably comprises silicon oxide.
The combined art therefore teaches all elements of the claim except the application of tungsten carbide.
Chen teaches that a tungsten layer that is a low resistivity layer in a semiconductor film forming process operably includes tungsten carbide [0002, 67].
It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the tungsten carbide of Chen in the tungsten layer of Lee as Lee teaches that tungsten is applied because of low resistivity [0011] and as per Chen tungsten carbide would have been an operable substitution and/or addition for all or some of the tungsten, teaching all elements of the instant claim.  
	Regarding claims 2 and 3, Lee teaches a boron layer thickness of about 3-10 A [0077] thereby overlapping and making obvious the claimed ranges.
	Regarding claims 4, 5 and 15, Lee teaches a nucleation (initiation) layer thickness of 25-100 A [0036].
Regarding claim 6, the teachings include that the initiation layer comprises tungsten, interpreted as pure tungsten as, after the initial layer that interacts with B, the remainder is deposited along with a reducing agent [0029].
	Regarding claim 7, the entirety of bulk and cap layers 407, 409, 411, 413 and 415 is considered the tungsten containing film [0074] – as per the further teachings the process is iterated as needed to produce a layer of thickness as needed [0066-69] to form a total desired overall thickness [0072].  As such, it would have been obvious to one of ordinary skill in the art at the effective date of the invention to form the tungsten containing film to any thickness, such as greater than about 8000 A, if that resulted in an effective composite layer.  It is further noted that Lee suggests ~500 A per each bulk layer, but this is noted as a thickness of the film as deposited, therefore the total thickness in any case relative to the substrate meets the claimed range.
Regarding claims 8 and 14, Chen teaches that such a tungsten layer includes tungsten, tungsten nitride and/or tungsten carbide [0067].
Regarding claims 9 and 16, the limitations are met as per the thicknesses described above per claims 2-5 and 7.
Regarding claims 11 and 12, as per above, Vercammen teaches silicon oxide.
	Regarding claim 13, all elements of the claim are met as per the claims above, including claims 1, 2, and 6.
	Regarding claims 10 and 17, the claim elements are met as per claims 2-4 related to the seed and initiation layer thicknesses – the claimed thicknesses are within the prior art ranges of operable film thicknesses.  The tungsten containing film thickness is addresses already as per claims 7 and 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  The examiner can normally be reached Mon - Fri, 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
	
/JOSEPH A MILLER, JR/Primary Examiner, Art Unit 1715